Citation Nr: 0828600	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus, 
type II, and if so, whether the reopened claim should be 
granted. 

2.  Entitlement to a higher initial disability rating for a 
lower back disability, rated as 40 percent disabling from 
September 27, 2007, and 20 percent disabling prior to that 
date.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to January 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2005, December 2005, and August 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.

A November 2007 rating decision increased the veteran's 
disability evaluation for a lower back disability to 40 
percent under Diagnostic Code 5243 from September 27, 2007.  
That 40 disability rating remains in effect at the present 
time.  The November 2007 rating decision also granted service 
connection for radiculopathy of the left lower extremity and 
assigned a 10 percent disability evaluation under Diagnostic 
Code 8521 from September 27, 2007.  That 10 percent 
disability rating likewise remains in effect to this date.

In a written statement received in December 2007, the veteran 
stated that the RO's decision satisfied his appeal on the 
left lower extremity issue.  No further action on this issue 
is required at this time in view of the appellant's expressed 
satisfaction with the assigned rating.

In February 2008, the veteran submitted additional pertinent 
information and evidence accompanied by his signed, written 
waiver of his right to review of this information and 
evidence by the agency of original jurisdiction.  In May 
2008, the veteran submitted evidence duplicative of evidence 
already of record that had been received from the Social 
Security Administration (SSA) in January 2006.


FINDINGS OF FACT

1.  In an unappealed July 2004 rating decision, the RO denied 
the veteran's claim for service connection for diabetes 
mellitus, type II.

2.  The evidence received since the July 2004 rating decision 
is cumulative or redundant of the evidence previously of 
record or is not sufficient to raise a reasonable possibility 
of substantiating the claim for service connection for 
diabetes mellitus, type II.

3.  For the period prior to September 23, 2002, the veteran's 
intervertebral disc syndrome was more nearly characterized as 
moderate with recurring attacks than severe with recurrent 
attacks and intermittent relief.

4.  For the period beginning September 23, 2002, the 
veteran's intervertebral disc syndrome has not manifested 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months. 

5.  For the period prior to September 26, 2003, the veteran's 
low back disability was not manifested by severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; nor was the veteran's low back disability 
manifested by limitation of motion that more nearly 
approximated severe than moderate.

6.  For the period from September 26, 2003, to September 26, 
2007, the veteran's low back disability was not manifested by 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.

7.  For the period beginning September 27, 2007, the 
veteran's low back disability was not manifested by an 
unfavorable ankylosis of the entire thoracolumbar spine.

8.  Service connection is in effect for a lower back 
disability; the disability is rated as 40 percent disabling; 
service connection is also in effect for left leg 
radiculopathy; the disability is rated as 10 percent 
disabling; the  combined rating for the service-connected 
disabilities is 50 percent.

9.  The functional impairment and symptomatology associated 
with the veteran's service-connected disabilities are 
contemplated by the schedular criteria.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  For the period prior to September 27, 2007, the veteran's 
intervertebral disc syndrome did not meet the criteria for an 
initial disability rating in excess of 20 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293 ,5295 (2003); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5243 (2007).

3.  For the period on and after September 27, 2007, the 
veteran's lower back disability did not meet the criteria for 
an initial disability rating in excess of 40 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim for service connection 
for diabetes mellitus, type II, and also seeks a higher 
initial disability evaluation for his service-connected lower 
back disability.  He also seeks a TDIU.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence. 





The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the notice required under the VCAA was provided 
in letters mailed in March 2001, October 2005, May 2006, 
December 2006 and February 2008.  Notice with respect to the 
disability-rating and effective-date elements of the initial 
rating claim was provided in March 2001 and May 2006 letters.  
Notice with respect to the TDIU claim, to include notice 
concerning the effective-date element of the claim, was 
provided in an October 2005 letter and a February 2008 
letter.  Kent-compliant notice was provided in response to 
the claim to reopen in a letter mailed in December 2006.  

Although the veteran was not provided all required notice 
before the initial adjudication of the claims, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the receipt o all 
pertinent evidence, the originating agency readjudicated the 
veteran's claims.  There is no reason to believe that any 
ultimate decision by the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.    

The Board also notes that the veteran's service treatment 
records, pertinent VA medical records, and private medical 
records have been obtained.  In addition, the veteran has 
been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claims.

Claim to Reopen 

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).




Analysis

The veteran contends that his diabetes mellitus, type II, is 
due to herbicide exposure in Okinawa.  Service connection for 
diabetes mellitus, type II, was denied in a July 2004 rating 
decision based on the RO's determinations that the veteran 
did not serve in Vietnam, the veteran was not exposed to 
herbicides in service, diabetes was not present in service, 
and diabetes was not related to service.  The veteran 
initiated an appeal in September 2004 and the RO issued a 
Statement of the Case in September 2005.  However, no appeal 
was perfected and the July 2004 rating decision became final.

The veteran's claim to reopen was received in November 2006.  

The Board notes that the evidence added to the record 
includes a July 2007 Personnel Information Exchange System 
report from the Service Department.  It states that the U.S. 
Army could neither confirm nor deny the veteran's exposure to 
herbicides at Nago and Kunigami in northern Okinawa in 
February 1964.  The report further states that the presence 
of herbicides in these locations was not a matter of record.  
The RO elicited this information from the Service Department 
after determining in February 2007 that a U.S. Department of 
Defense list of herbicide use and test sites outside Vietnam 
states that there was no record of herbicide employment in 
Okinawa.  

The veteran has also submitted a copy of a January 1998 Board 
decision in support of his claim to reopen.  In that 
decision, the Board determined that the involved veteran was 
exposed to Agent Orange while serving in Okinawa in 1961 and 
1962 coincident to his duties in motor transport.  The Board 
notes that the appellant in this case served in Okinawa in 
1964, not 1961 or 1962.  In addition, the appellant in this 
case did not serve in motor transport.  Moreover, Board 
decisions for individual appellants do not create precedents.  
Each Board decision turns on the evidence presented in the 
individual case.  The January 1998 Board decision therefore 
is not sufficient to raise a reasonable possibility of 
substantiating the claim.

The veteran's statements have also been added to the record 
but they are essentially cumulative of statements previously 
of record.

None of the medical evidence added to the record links the 
veteran's diabetes mellitus, type II, to service.  In 
addition, none of the evidence added to the record suggests 
that the disability was present within one year after the 
veteran' discharge from service or that it is etiologically 
related to service.  Therefore, none of the evidence added to 
the record is new and material.

Low Back Disability

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating shall 
be assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

The Board notes that during the period of time under review 
in this claim, the criteria for rating disabilities of the 
spine were twice revised effective September 23, 2002, and 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective dates.


Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent evaluation 
if it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1) (2007).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 20 percent rating if there is 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
Osseo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation if it is severe or a 20 percent evaluation 
if it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent rating if 
it is at a favorable angle or a 50 percent rating if it is at 
an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v.  
Brown, 8 Vet. App. 202 (1995).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine that is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected low back disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to the disability.

The September 2005 rating decision on appeal awarded the 
veteran entitlement to service connection for degenerative 
disc disease of the lumbar spine and assigned a disability 
rating of 20 percent under Diagnostic Code 5243 
(intervertebral disc syndrome) from January 19, 2000.  A 
November 2007 rating decision increased the veteran's 
disability rating for degenerative disc disease of the lumbar 
spine to 40 percent under Diagnostic Code 5243 from September 
27, 2007.  

As for the rating criteria in effect prior to September 26, 
2003, with respect to disabilities of the spine other than 
intervertebral disc syndrome, the words "slight," "moderate," 
"severe," and "marked" are not defined in the VA Rating 
Schedule.  Guidance is obtained from the amended regulations 
as the current definition of normal range of motion for the 
spine is based on medical guidelines in existence since 1984.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2007).

A private May 2000 lower back treatment record from Dr. 
S.S.S. notes the veteran's report of "good pain relief 
initially" with pain thereafter starting again "but not as 
bad as before."  A private physical therapy record dated in 
August 2001 states in reference to the veteran's combined 
back and left leg symptomatology that the pain was 
"intermittent in nature."  A Workman's Compensation injury 
treatment record from Dr. B.R.H. dated in October 2001 notes 
that the veteran had been out of work since August 2001 and 
that earlier in that month he had experienced a "pop" in 
his lower back resulting in pain (albeit pain radiating to 
his left leg) after doing some heavy lifting at work.  A 
Workman's Compensation follow-up record from Dr. B.R.H. dated 
December 12, 2001, states that the veteran had reported that 
he was doing "pretty good" until approximately a week 
before, at which time he began experiencing "increasing 
discomfort in his back."  The aforementioned medical 
evidence fails to sustain a finding that the veteran's 
intervertebral disc syndrome during the period prior to 
September 23, 2002, more nearly approximated the severe 
disability required for a higher rating than the moderate 
disability contemplated by a 20 percent rating under 
Diagnostic Code 5293.  Additionally, the medical evidence 
discussed above points to the finding that any pain from 
intervertebral disc syndrome was intermittent, rather than 
that the relief from pain was intermittent.  Therefore, an 
initial rating in excess of 20 percent for the veteran's 
intervertebral disc syndrome under Diagnostic Code 5293 
(2003) for the period before September 23, 2003, is 
unwarranted.

Although the veteran alleges that he has required bed rest 
due to incapacitating episodes of intervertebral disc 
syndrome, he has submitted no corroborating evidence of the 
alleged incapacitating episodes.  Moreover, there is no 
medical evidence showing that he has been prescribed bed rest 
because of any incapacitating episode.  Therefore, during no 
portion of the initial rating period is a higher rating 
warranted on the basis of incapacitating episodes.

For the period prior to September 26, 2003, the veteran 
merits a 40 percent evaluation for lumbosacral strain if it 
more nearly approximates severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with Osseo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Diagnostic Code 5295 (2003).  Also, for the period 
prior to September 26, 2003, the veteran merits a 40 percent 
evaluation for limitation of motion of the lumbar spine if it 
more nearly approximates severe than moderate.  Diagnostic 
Code 5292 (2003).  For the period prior to September 26, 
2003, the medical evidence of record does not include 
evidence of the aforementioned manifestations of severe 
lumbosacral strain.

As to Diagnostic Code 5292, the absence of any flexion, 
extension, lateral extension, or rotation findings during the 
period prior to September 26, 2003, mandates reliance on 
related but less precise data when determining whether any 
such limitation of motion more nearly approximated severe 
than moderate.  There is an October 2001 report from Dr. 
B.R.H. of restriction in lumbosacral range of motion of 
approximately 25 percent.  A November 2001 report from Dr. 
B.R.H. notes improved range of motion.  A December 2001 
report from Dr. B.R.H. notes some restriction in range of 
motion.  A December 2001 report from Dr. B.R.H. noted 
deficits in lumbosacral range of motion secondary to pain.  A 
September 2002 report from Dr. S.J.V. notes moderately 
restricted lumbosacral flexibility.  A September 2002 report 
from Dr. F.R. states that bending views in flexion and 
extension showed normal lumbar lordosis well-maintained in 
flexion and extension.  A January 2003 report from Dr. S.J.V. 
notes moderate restriction in range of motion about the 
lumbar spine; but otherwise no range of motion findings in 
degrees.  In view of the foregoing, the Board finds that an 
initial increased rating of 40 percent under Diagnostic Code 
5292 (2003) is unwarranted given the absence of more than 
moderate limitation of motion during the period prior to 
September 26, 2003.

For the period from September 26, 2003, to September 27, 2007 
(the effective date for the disability rating increase to 40 
percent), a 40 percent rating is warranted if forward flexion 
of the thoracolumbar spine is to 30 degrees or less or there 
is favorable ankylosis of the entire thoracolumbar spine.  On 
physical examination of the veteran at the VA examination in 
June 2005, forward flexion was to 50 degrees.  The June 2005 
examiner reported that with repetitive use there was 
additional loss of range of motion due to pain, fatigue, 
weakness, or inccordination.  The June 2005 VA examiner 
failed, however, to state by degrees the additional loss of 
range of motion.  The June 2005 examiner noted that 
examination revealed tenderness and spasms of the 
paravertebral muscles of the lumbar spine; he also stated 
that there was no additional history of flare-ups, apart from 
the veteran's report of the need seven days of bed rest due 
to incapacitating episodes during the last year.  The 
examiner stated that he could not describe the reduction in 
range of motion during flare-ups.  On physical examination of 
the veteran at the VA examination in August 2006, with active 
and passive ranges of motion, with the use of a goniometer, 
lumbar flexion was to 40 degrees.  The August 2006 examiner 
reported that with repetitive use, the range of motion was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance.  The veteran claimed to have flare-ups in his 
back once a week, lasting 8 to 9 hours.  The examiner noted 
that there were moderate spasm and moderate tenderness and 
characterized the veteran's pain as moderate pain with ranges 
of motion but added that there was no weakness.  For the 
period from September 26, 2003, to September 27, 2007, no 
other evidence of record supports a finding that the veteran 
has forward flexion of the thoracolumbar spine to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  Accordingly, a rating in excess of 20 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine is unwarranted for the period from September 26, 2003, 
to September 26, 2007. 

For the period beginning September 27, 2007, an initial 50 
percent disability rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  On 
physical examination of the veteran in September 2007, with 
active and passive range of motion, with the use of a 
goniometer, lumbar flexion was to 40 degrees.  With 
repetitive use times three, the range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  However, the June 2007 VA examiner's report notes 
that there was evidence of moderate to severe lumbar pain 
with lumbar flexion from 30 to 40 degrees.  The diagnosis was 
lumbar strain with a history of degenerative joint disease 
with abnormal ranges of motion that were characterized as 
moderately to severely active.  The veteran claimed to 
experience flare-ups lasting approximately one week in 
duration, 8-10 times a year, during which he claimed a 
difficulty in getting out of bed.  The examiner noted that 
there was evidence of moderate to severe pain of the lumbar 
spine during range of motion with moderate spasm and moderate 
tenderness and with mild to moderate weakness of the lumbar 
spine.  There was no unfavorable ankylosis of the entire 
thoracolumbar spine on VA examination in June 2007; nor is 
there any other evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  Accordingly, a disability rating 
in excess of 40 percent for the period beginning September 
27, 2007, is unwarranted.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  In 
particular, the Board notes that the veteran has already been 
granted a separate compensable rating for neurological 
impairment in his left lower extremity.  As noted above, that 
separate rating is not at issue in this appeal.  
Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted more than the assigned ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

TDIU

Legal Criteria

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a).

Analysis

Service connection is in effect for a lower back disability.  
The veteran's lower back disability is rated as 40 percent 
disabling.  Service connection is also in effect for left leg 
radiculopathy.  The veteran's left leg radiculopathy 
disability is rated as 10 percent disabling.  The veteran 
therefore has one disability ratable at 40 percent.  However, 
his combined disability rating is 50 percent, which is less 
than the 70 percent combined rating required for the 
assignment of a total rating.  Thus, the Board finds that the 
veteran fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service- connected disabilities.  See 
38 C.F.R. § 4.16(a). 

In sum, there is no schedular basis upon which to award a 
TDIU.  In a case such as this, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extra-schedular Consideration

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  38 
C.F.R. § 3.321(a).  In addition, pursuant to 38 C.F.R. § 
4.16(b), when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Court's decision in Thun v. Peake, No. 05-2066 (U.S. Vet. 
App. April 23, 2008), addresses the standard that must be met 
to require referral of a claim to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for a determination of whether an extra-schedular 
rating under 38 C.F.R. § 3.321 is appropriate.  In Thun, the 
Court determined that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual pt. III, 
subpart iv, ch. 6, sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  

However, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

In view of the above law, the first question is whether such 
an exceptional disability picture exists that the available 
schedular evaluations for the veteran's service-connected 
disabilities are inadequate.  The Board has compared the 
level of severity and the symptomatology of the veteran's 
disabilities with the established criteria provided in the 
rating schedule for these disabilities.  It concludes that 
the criteria reasonably describe the claimant's disability 
levels and symptomatologies, the disability picture is 
contemplated by the rating schedule, and the assigned 
evaluations are adequate.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not warranted. 


ORDER

Reopening of the claim of entitlement to service connection 
for diabetes mellitus, type II, is denied.

Entitlement to a disability rating in excess of 20 for a 
lower back disability for the period prior to September 27, 
2007, and in excess of 40 percent for a lower back disability 
for the period beginning September 27, 2007, is denied.

Entitlement to a TDIU is denied. 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


